Filed 6/11/15 P. v. Hall CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A143870
v.
JEFFREY DEWITT HALL,                                                 (Marin County
                                                                     Super. Ct. No. SC186528A)
         Defendant and Appellant.


         Defendant Jeffrey Dewitt Hall appeals after he pleaded guilty and was placed on
probation. His counsel has asked this court for an independent review of the record to
determine whether there are any arguable issues. (People v. Wende (1979) 25 Cal.3d
436.) Hall was informed of his right to file a supplemental brief and did not do so. We
conclude there are no arguable issues and affirm, although we conclude the minute order
from the sentencing hearing must be modified to conform to the trial court’s oral
pronouncement of the sentence.
         In January 2014, Hall was charged with one felony count of possession of a
controlled substance (methamphetamine), one felony count of possession of a billy,
blackjack, sandbag, sandclub, sap, or slungshot (baseball bat), one misdemeanor count of
possession of drug paraphernalia, and one infraction count of possession of marijuana.1


1
  The first count was brought under Health and Safety Code section 11377, subdivision
(a), the second count was brought under Penal Code section 22210, the third count was
brought under Health and Safety Code section 11364.1, subdivision (a), and the fourth
count was brought under Health and Safety Code section 11357, subdivision (b).


                                                             1
In connection with the felony counts, the information alleged that he had multiple prior
convictions resulting in three separate prior prison terms.2 Under a plea agreement, he
pleaded guilty to all four counts, admitted to the prior convictions, and admitted to
violating probation in other cases that are not before us. In April, the trial court
sentenced him to a total term of six years and eight months in prison, suspended
execution of the sentence, granted probation for five years subject to various conditions,
and ordered him to pay various fines and fees.
       In December 2014, Hall was resentenced after filing a successful petition under
Penal Code section 1170.18, subdivision (f) to reduce the felony drug possession count to
a misdemeanor. The trial court imposed a total term of six years in prison, comprised of
the aggravated term of three years for the weapon-possession count and one year for each
of the three prior prison terms. It then suspended execution of the sentence and again
granted probation for five years, to run from the time of the original sentencing. In doing
so, the court stated that “[a]ll other terms and conditions that [it] previously imposed will
remain in full force and effect.”
       The December 2014 sentencing minute order and the trial court’s oral
pronouncement of the sentence differ in one respect, and we conclude that the oral
pronouncement controls. (See People v. Pirali (2013) 217 Cal.App.4th 1341, 1346 [“if
the clerk’s and reporter’s transcripts cannot be reconciled, the part of the record that will
prevail is the one that should be given greater credence in the circumstances of the
case”].) The trial court reduced only the methamphetamine-possession count to a
misdemeanor, but the minute order states that the weapon-possession count was reduced
to a misdemeanor as well. We conclude this reference to the weapon-possession count
must be stricken.
       Other than the above discrepancy, no error appears in the entry of the plea or the
sentencing proceedings in this case. Hall was advised of his constitutional rights and the


2
 The prior convictions with a prison term were alleged under Penal Code section 667.5,
subdivision (b).


                                              2
consequences of his plea before he entered it, and he received a sentence better than the
one promised. The trial court found that his waiver of rights was knowing and
intelligent, that the plea was free and voluntary, and that there was a factual basis for the
plea. The court also stated that it considered aggravating and mitigating factors before
imposing the aggravated term for the weapon-possession count. Hall was represented by
counsel throughout the proceedings. There are no meritorious issues to be argued on
appeal.
       The phrase “Count 2 designated as a misdemeanor pursuant to PC 1170.18” is
ordered stricken from the December 4, 2014 minute order. As so modified, the judgment
is affirmed.




                                              3
                                _________________________
                                Humes, P.J.


We concur:


_________________________
Dondero, J.


_________________________
Banke, J.




                            4